DETAILED ACTION
Receipt of Arguments/Remarks filed on December 28 2021 is acknowledged. Claims 4, 7-11, 15-16 and 22-23 were/stand cancelled. Claims 1 and 24-25 were amended. Claims 1-3, 5-6, 12-14, 17-21 and 24-27 are pending. Claims 14, 17-21 and 24-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3 2020.   Claims 1-3, 5-6 and 12-13 are directed to the elected invention.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (International journal of Pharmaceutics, 2008) in view of Tyrell (Progress in Polymer Science, 2010).
Applicant Claims
The instant application claims a composition, comprising an active ingredient and a polyethylene glycol-poly butylene glycol (PIEG-PBG) copolymer, wherein the composition is nanoparticles and the active ingredient is paclitaxel, docetaxel or 
The instant application claims the active ingredient is paclitaxel.  The instant application claims the active ingredient and the PEG-PBG copolymer are present in a ratio by weight of 0.1-0.3.  The instant application claims the composition further comprise other polymers.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Zhou et al. is directed to the solubilization of drugs in worm-like micelles of block copolymer of ethylene oxide and 1,2-butylene oxide in aqueous solutions.  Previous work on triblock copolymers of type poly(oxyethylene)-poly(oxypropylene)-poly(oxyethylene) have been extensively examined as solubilizers for poorly water soluble drugs.  However, poly(oxypropylene) is not an ideal choice for a solubilizer; poly(oxyalkene)s of greater hydrophobicity can be incorporated into the copolymers, resulting in a higher extent of micellization at low temperatures and, with appropriate choice of hydrophobe, a micelle core which is more compatible with a given drug (page 82, introduction).  Table 1 shows 3 different copolymers of ethylene oxide (E) with 1,2-butylene oxide (B) with corresponding n/m of 11/8, 13/10 and 17/12.  The molecular weight of the polymers are 1120, 1340 and 1640 g/mol reading on the molecular weight of claim 3.    Table 2 shows the hydrodynamic radius (rh) of 5, 5.7 and 7 nm which corresponds to a diameter of 10, 11.4 and 14 nm reading on the particle size of claims 5-6.  The solubilization capacity at 25 °C is linearly dependent on block length, which is related to the increase in the proportion of worm-like micelles (section 3.2.1).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Zhou et al. teaches drug loading, Zhou et al. does not teach paclitaxel, the instantly claimed ratio of active to copolymer or the inclusion of other polymers.  However, this deficiency is cured by Tyrell et al.
	Tyrell et al. is directed to the fabrication of micellar nanoparticles for drug delivery through self-assembly of block copolymers.  Block copolymers can be effective drug delivery vehicles because they spontaneously self-assemble in solution to form micelles with sizes ranging from tens of nanometers to several hundred nanometers.  Micelles have been demonstrated to improve the apparent water solubility of hydrophobic drugs, including anti-cancer drugs (section 1).  Taught is freeze-drying the micelles to increase the shelf-life of the nanoparticle formulations.  In order to preserve the integrity of the micelle structure, cryo/lyoprotectants, such as sucrose are added before freeze-drying (section 4.8).  PVP (polyvinylpyrrolidone) is also a cryo/lyoprotectant.  Hydrophobic drugs include paclitaxel (section 2.2).  Drug loading is the ratio of amount of encapsulated drug to the total amount of micelles.  Drug loading efficiency is the ratio the amount of drug ultimately incorporated into the micelles to the amount of drug initially added to the solution and is expressed as a percentage.  Maximal drug loading content and drug loading efficiency are desirable.  A higher drug loading content permits the administration of an equivalent dose of actual drug with a smaller amount of polymer, which is necessary to minimize unwanted side-effects from the polymer (section 3). Increasing the length of the hydrophobic core-forming block, while keeping the hydrophilic block length leads to higher drug loading (section 3.2). Polymer 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou et al. and Tyrell et al. and utilize paclitaxel as the drug.  One skilled in the art would have been motivated to utilize paclitaxel as Tyrell et al. teaches the use of the micelles to improve the solubility of poorly water soluble drugs such as anti-cancer drugs like paclitaxel.  Since Zhou et al. teaches the block copolymers are micelles which are useful in the solubilization of drugs, there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou et al. and Tyrell et al. and manipulate the length of the hydrophobic core forming block, i.e. the butylene oxide block in order to manipulate the drug loading.  Both Zhou et al. and Tyrell et al. recognize that the length of this chain affects the drug loading.  This allows for the manipulation of the ratio of polymer to drug as higher drug loading would lead to a higher ratio of active to polymer.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.  It is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou et al. and Tyrell et al. and utilize polymers such as sucrose or PVP.  One skilled in the art would have been motivated to utilize these polymers in order to provide for cryo/lyoprotectant properties as taught by Tyrell et al.  
Regarding the claimed copolymer of formula I, Zhou et al. teaches sequential polymerization of ethylene oxide and 1,2-butylene oxide.  This would result in the formation of polymer of formula I.  
Regarding the claimed nanoparticles, as evidenced by Tyrrell et al., micelles are nanoparticles (abstract, section 4.8).  
Response to Arguments
Applicants’ arguments filed December 28 2021 have been fully considered but they are not persuasive. 
Applicants argue that Zhou does not mention the specific drugs claimed or the specific ratio claimed. It is argued that the ratios of the active ingredient and the copolymer disclosed in Zhou are much lower than the instantly claimed ratio.  Tyrell et al. discloses various block copolymers but fails to teach the copolymer of Zhou.  Tyrell also does not provide any teaching of the claimed drug payload.  Thus, Tyrell fails to cure the deficiencies of Zhou.  It is argued that there is no reasonable expectation of success.  It is argued that Zhou teaches PEG-PBG polymers can be used for dug loading but fails to specify the claimed drugs.  It can be seen from the data in Zhou that the load efficiency of different drugs can be quite different.  It is argued that identifying the specific combination of drug and copolymers which can achieve high payload is like finding needles from haystacks.  
Regarding Applicants’ arguments, while Zhou does not mention the specific drugs claimed, the rejection is not based on Zhou alone.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Zhou is directed to the examination of the solubilization of drugs in the block copolymers.   While, the specific drugs claimed are not recited in Zhou, it would have been obvious to utilize other drugs 
	
Claims 1-3, 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elsabahy et al. (Biomacromolecules 2007, cited in the Office action mailed on 9/29/21).
Applicant Claims
The instant application claims a composition, comprising an active ingredient and a polyethylene glycol-poly butylene glycol (PEG-PBG) copolymer, wherein the composition is nanoparticles and the active ingredient is a hydrophobic substance. The PEG-PBG copolymer has a molecular weight of 0.1K-300K (100-300000 g/mol) and wherein the active ingredient and the PEG-PBG copolymer are present in a ratio by weight of 0.05-0.5.	
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Elsabahy et al. is directed to the solubilization of docetaxel in poly(ethylene oxide)-block-poly(butylene/styrene oxide) micelles.  Docetaxel (DCTX) is an anticancer drug that displays a broad spectrum of antitumor activity.  However it has poor aqueous solubility.  Block copolymer micelles have recently attracted considerable attention for delivery of taxanes.  In aqueous media, amphiphilic block copolymers can spontaneously self-assemble into nanoscopic core-shell type structures having different morphologies wherein the hydrophobic blocks form the micelle core and the hydrophilic segments make up the corona.  The hydrophobic core serves as a reservoir for poorly water soluble drugs while the hydrophilic shell interacts with the biological milieu and can alter the pharmacokinetics and biodistribution of the incorporated rug.  Diblock copolymers of poly(ethylene oxide) (PEO) and poly(butylene oxide)(PBO) or poly(styrene oxide) (PSO) are of particular interest.  These polymers can self-assemble 45-BO24 was able to preserve most of the DCTX chemical integrity (section 4.3).  The micelles could be lyophilized and stored in dry form.  The polymers provide useful alternatives to low molecular weight surfactants for the solubilization of taxane derivatives (section 5).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Elsabahy et al. only teaches an overlapping ratio of drug to polymer.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manipulate the concentration of polymer from 2 to 10 mg/mL as suggested by Elsabahy et al.  The concentration of drug taught is 2 mg whereas the concentration of polymer is 2 to 10 mg/mL.  This corresponds to a ratio active to polymer of 1 to 0.2 which overlaps the instant claims.  In the case where the prima facie case of obviousness exists. See MPEP 2144.05.
Regarding the claimed molecular weight, Table 1 of Elsabahy et al. teaches a molecular number of about 2700-3730 and a Mw/Mn (molecular weight/molecular number) of about 1.  Thus, molecular weights falling within the scope claimed is taught.
Regarding the claimed particle size, Table 2 of Elsabahy et al. teaches diameters of 16 and 21 nm which falls within the scope claimed.    

While Elsabahy et al. appears to suggest ratios overlapping the instant claims, in the event this is shown not to be the case, the ratio is still obvious for the reasons set forth below.  

Claims 1-3, 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Elsabahy et al. (Biomacromolecules 2007, cited on the Office action mailed on 9/29/21) in view of Tyrell and Sezgin et al. (European Journal of Pharmaceutics and Biopharmaceutics, 2006, cited in the Office action mailed on 9/29/21).
Applicant Claims
The instant application claims a composition, comprising an active ingredient and a polyethylene glycol-poly butylene glycol (PIEG-PBG) copolymer, wherein the composition is nanoparticles and the active ingredient is a hydrophobic substance. The PEG-PBG copolymer has a molecular weight of 0.1K-300K (100-300000 g/mol) and 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Elsabahy et al. are set forth above.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
Elsabahy et al. does not teach paclitaxel, the instantly claimed ratio of active to copolymer or the inclusion of other polymers.  However, this deficiency is cured by Tyrell et al. and Sezgin et al.
Tyrell et al. is directed to the fabrication of micellar nanoparticles for drug delivery through self-assembly of block copolymers.  Block copolymers can be effective drug delivery vehicles because they spontaneously self-assemble in solution to form micelles with sizes ranging from tens of nanometers to several hundred nanometers.  Micelles have been demonstrated to improve the apparent water solubility of hydrophobic drugs, including anti-cancer drugs (section 1).  Taught is freeze-drying the micelles to increase the shelf-life of the nanoparticle formulations.  In order to preserve the integrity of the micelle structure, cryo/lyoprotectants, such as sucrose are added before freeze-drying (section 4.8).  PVP (polyvinylpyrrolidone) is also a cryo/lyoprotectant.  Hydrophobic drugs include paclitaxel (section 2.2).  Drug loading is the ratio of amount of encapsulated drug to the total amount of micelles.  Drug loading efficiency is the ratio the amount of drug ultimately incorporated into the micelles to the amount of drug initially added to the solution and is expressed as a percentage.  Maximal drug loading content and drug loading efficiency are desirable.  A higher drug loading content permits 
Sezgin et al. is directed to the preparation and characterization of polymeric micelles for solubilization of poorly soluble anticancer drugs.  Table 4 shows the various ratios of polymer to drug used in mTPP (meso-tetraphenyl porphine) loading in polymeric micelles.  Ratios are 10:0.5, 10:1 and 10:2 (this corresponds to drug to polymer ratios of 0.05, 0.1 and 0.2).  

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elsabahy et al., Sezgin et al. and Tyrell et al. and utilize paclitaxel as the drug.  One skilled in the art would have been motivated to utilize paclitaxel as Tyrell et al. teaches the use of the micelles to improve the solubility of poorly water soluble drugs such as anti-cancer drugs like paclitaxel.  Since Elsabahy et al. teaches the block copolymers are micelles which are useful in the solubilization of anti-cancer drugs, there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elsabahy et al., Sezgin In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.  It is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Sezgin et al. recognizes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elsabahy et al., Sezgin and Tyrell et al. and utilize polymers such as sucrose or PVP.  One skilled in the art would have been motivated to utilize these polymers in order to provide for cryo/lyoprotectant properties as taught by Tyrell et al.  

The following rejection is based on the interpretation that the PEG-PBG polymer is of formula I.

Claims 1-3, 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Elsabahy et al. (Biomacromolecules 2007, cited in the Office action mailed on 9/29/21) in view of Tyrell, Ribeiro et al. (International Journal of Pharmaceutics 2008, cited in the Office action mailed on 9/29/21) and Sezgin et al. (European Journal of Pharmaceutics and Biopharmaceutics, 2006, cited in the Office action mailed on 9/29/21).
Applicant Claims
The instant application claims a composition, comprising an active ingredient and a polyethylene glycol-poly butylene glycol (PIEG-PBG) copolymer, wherein the composition is nanoparticles and the active ingredient is a hydrophobic substance. The PEG-PBG copolymer has a molecular weight of 0.1K-300K (100-300000 g/mol) and 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Elsabahy et al. are set forth above.  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
Elsabahy et al. does not teach paclitaxel, the instantly claimed ratio of active to copolymer or the inclusion of other polymers.  However, this deficiency is cured by Tyrell et al. and Sezgin et al.
Tyrell et al. is directed to the fabrication of micellar nanoparticles for drug delivery through self-assembly of block copolymers.  Block copolymers can be effective drug delivery vehicles because they spontaneously self-assemble in solution to form micelles with sizes ranging from tens of nanometers to several hundred nanometers.  Micelles have been demonstrated to improve the apparent water solubility of hydrophobic drugs, including anti-cancer drugs (section 1).  Taught is freeze-drying the micelles to increase the shelf-life of the nanoparticle formulations.  In order to preserve the integrity of the micelle structure, cryo/lyoprotectants, such as sucrose are added before freeze-drying (section 4.8).  PVP (polyvinylpyrrolidone) is also a cryo/lyoprotectant.  Hydrophobic drugs include paclitaxel (section 2.2).  Drug loading is the ratio of amount of encapsulated drug to the total amount of micelles.  Drug loading efficiency is the ratio the amount of drug ultimately incorporated into the micelles to the amount of drug initially added to the solution and is expressed as a percentage.  Maximal drug loading content and drug loading efficiency are desirable.  A higher drug loading content permits 
Sezgin et al. is directed to the preparation and characterization of polymeric micelles for solubilization of poorly soluble anticancer drugs.  Table 4 shows the various ratios of polymer to drug used in mTPP (meso-tetraphenyl porphine) loading in polymeric micelles.  Ratios are 10:0.5, 10:1 and 10:2 (this corresponds to drug to polymer ratios of 0.05, 0.1 and 0.2).  
While Elsabahy et al. teaches butylene oxide, Elsabahy et al. does not expressly teach 1,2-butylene oxide.  However, this deficiency is cured by Ribeiro et al.
Ribeiro et al. is directed to diblock copolymers of ethylene oxide and 1,2-butylene oxide in aqueous solution formation of unimolecular micelles.  It is taught that aqueous micellar solutions of block copolymers based on poly(ethylene oxide) as the hydrophilic component combined with a number of hydrophobic polymers have potential as vehicles for drug solubilization.  Polymers made from ethylene oxide and 1,2-butylene oxide are described (section 1).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elsabahy et al., Sezgin et al., Ribeiro et al. and Tyrell et al. and utilize 1,2-butylene oxide in the formation of the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elsabahy et al., Sezgin et al., Ribeiro et al. and Tyrell et al. and utilize paclitaxel as the drug.  One skilled in the art would have been motivated to utilize paclitaxel as Tyrell et al. teaches the use of the micelles to improve the solubility of poorly water soluble drugs such as anti-cancer drugs like paclitaxel.  Since Elsabahy et al. teaches the block copolymers are micelles which are useful in the solubilization of anti-cancer drugs, there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elsabahy et al., Sezgin et al., Ribeiro et al. and Tyrell et al. and manipulate the drug to polymer ratio.  Firstly, Tyrell et al. recognize that the length of the hydrophobic chain affects the drug loading.  This allows for the manipulation of the ratio of polymer to drug as higher drug loading would lead to a higher ratio of active to polymer.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.  It is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Sezgin et al. recognizes ratios of micelle forming polymer to anticancer drug known in the art fall within the scope claimed.  Thus, there is a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elsabahy et al., Sezgin et al., Ribeiro et al. and Tyrell et al. and utilize polymers such as sucrose or PVP.  One skilled in the art would have been motivated to utilize these polymers in order to provide for cryo/lyoprotectant properties as taught by Tyrell et al.  
Response to Arguments
Applicants’ arguments filed December 28 2021 have been fully considered but they are not persuasive. 
Applicants argue that the Examiner’s interpretation of Elsabahy et al. is wrong.  It is argued that Elsabahy et al. teaches a large excess at 2 mg of DCTX and this is not the final concentration.  It is argued that most of the active ingredient is not solubilized and will be removed by filter.  It is argued that the real payload seems to be 0.007 to 0.01 for the copolymers.  It is argued that neither Tyrell, Sezgin nor Ribeiro cure the defects of Elsabahy.
Regarding applicants’ arguments, the instant claims do not require the drug to be encapsulated in the nanoparticles.  The instant claim recites a composition comprising an active ingredient and a PEG-PGB copolymer wherein the composition is nanoparticles and the active ingredient.  Thus, this concentration of drug (2 mg) is still present when mixing.  Additionally, the examiner cannot agree that the non-solubilized drug is removed with filtration.  The supernate was collected and passed through a 0.2 micron nylon filter is what is disclosed in section 3.3 of Elsabahy et al.  Both solubilized drug and the nanoparticles would pass through this filter.  The concentrations in section 3.7 are for the concentrations of the drug particles in general not for the concentration of drug within the particles.  In section 4.2, It is expressly taught that Scp rose when the length of the hydrophobic block was increased.  Example 1 of the instant specification teaches the composition of paclitaxel and PEG-PBG nanoparticles wherein the length of the PEG is 45 and the length of PBG is 20.  The examples of Elsabahy et al. are PEG 45 and BO 15 and PEG 45 and PGB 24.  These lengths fall on either side of the PBG 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616